Electronically Filed
                                                          Supreme Court
                                                          SCPW-13-0001183
                                                          26-JUN-2013
                                                          01:46 PM
                            SCPW-13-0001183

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    CHARLES KAOHU, Petitioner,

                                  vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                        (CR. NO. 03-1-164)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Charles Kaohu’s
petition for a writ of habeas corpus, filed on May 30, 2013, and
the record, it appears that habeas corpus relief is available to
petitioner in the circuit court and petitioner presents no
special reason for the supreme court to invoke its original
jurisdiction at this time.    See Oili v. Chang, 57 Haw. 411, 412,
557 P.2d 787, 788 (1976).    Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
habeas corpus is denied.
          DATED: Honolulu, Hawai#i, June 26, 2013.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack